Citation Nr: 1113087	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of venous thrombosis of the left leg, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The Veteran submitted a notice of disagreement (NOD) with this determination in June 2006, and timely perfected his appeal in March 2008.

The Board notes that in a November 2009 rating action, the RO increased the Veteran's disability rating from noncompensable to 10 percent disabling, effective September 13, 2005.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board also notes that the November 2009 rating action granted entitlement to service connection for scars of the left lower extremity, status post vein stripping, assigning a 10 percent disability evaluation, effective May 14, 2009.  The Veteran has not submitted a NOD with regard to this assignment and therefore it will not be discussed further herein.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a Board video conference hearing between the Board Central Office in Washington, D.C. and the Montgomery, Alabama, RO.  A transcript of that proceeding has been associated with the Veteran's VA claims file.

TDIU

The Veteran has also asserted that he has been unable to maintain gainful employment due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU is part and parcel of an increased disability rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on his testimony and statements, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to the holding in Rice.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to a disability rating in excess of 10 percent for residuals of venous thrombosis of the left leg, to include TDIU.  Specifically, the Board has determined, as explained below, that additional VA Medical Center (VAMC) treatment records should be associated with the claims file and the Veteran should be afforded a new VA examination.

During his February 2011 Board video conference hearing, the Veteran stated that the venous thrombosis in his left leg had substantially increased since his most recent VA examination in May 2009.  See Hearing Transcript (T.) at 9-10.  As a result, he stated that he was unable to participate in many social activities and that he is also prone to falling (T. at 7).  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's testimony indicating that his disability has worsened since his most recent VA examination in May 2009, the Board finds that an additional VA examination is necessary to determine the current nature and extent of his service-connected left lower extremity venous thrombosis.

Further, having determined that the issue of TDIU is properly raised by the record, the Board finds that this aspect of the claim also requires further development.  In this regard, entitlement to TDIU requires a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Given the Veteran's assertions that he is unemployable, a VA opinion should be provided to determine whether this disability renders him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA clinical records pertaining to treatment for the venous thrombosis in the Veteran's left leg at the Birmingham, Alabama, VAMC for the period from October 2009 to the present.

Also, if the Veteran has undergone any private treatment for his venous thrombosis, the AMC should attempt to acquire the associated treatment records after obtaining the Veteran's authorization.  Any response received to this request should be memorialized in the Veteran's claims file.

2.  After obtaining any available additional medical evidence, schedule the Veteran for a new VA examination to determine the current nature and extent of the venous thrombosis in his left leg.  The VA claims file and a complete copy of this Remand must be reviewed by the VA examiner in conjunction with the examination.  It should be noted that this has been accomplished in the VA examination report.  Any testing deemed necessary should be performed.

During the course of this examination, the VA examiner should provide specific information regarding edema in the left leg, and whether this edema is persistent or if it can be relieved by elevation.  Observations related to ulcerations and skin discoloration should also be recorded.  

3.  Schedule the Veteran with an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience. 

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  

Both of the above required examinations may be conducted by the same examiner if that examiner has sufficient medical proficiency to evaluate all of the Veteran's service-connected disabilities.  

4.  After the above development has been completed, the AMC must then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


